DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed 04/05/2022 have been entered.  Claims 1-6 and 8 remain pending in the application.  Applicant’s amendments to the Claims have overcome the objections to the drawings and the objections to the specification previously set forth in the Non-Final Office Action mailed 01/07/2022.
Claim Objections
Claim 5 objected to because of the following informalities: claim 5 states that the half-value width of both peaks are designated W2 and does not state which W2 is used in the equation HV×W2, for the purposes of examination the half-value width of the peak focused on 38° shall be treated as W1 and the half-value width of the peak focused on 44° shall be treated as W2 based on the specification [0012, instant spec] and used in the equation HV×W2.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carrano et al. (US 6139652 A) herein Carrano, in view of Kimiaki et al. (JP 2016020526 A, machine translation referred to herein as English equivalent) herein Kimiaki.
Regarding claims 1 and 2, Carrano discloses: 
Pure silver for the use of jewelry [Column 1 lines 33-37, Column 9 lines 37-40, Carrano].  Carrano discloses alloy numbers 10, 12, 14, 15, 16, 17, 25, and 43 which have a silver purity of greater than 99.9% weight with a hardness of over 80 HV in the rolled state [Column 3 line 45-Column 4 line 36, Carrano] which meets the claimed purity and hardness ranges of instant claims 1 and 2.  The examiner notes that for the listed examples the rest of the composition is listed as impurities and none of these examples comprise 0.05 weight% or more of aluminum.  For example alloy no. 14 has a silver purity of 99.993% weight and in the rolled state has a Vickers hardness of 107 HV [Column 3 line 64, Carrano].  
Carrano does not expressly teach the X-ray diffraction pattern of the material.  However, the material of Carrano is expected to meet the ratio for the reasons that follow.  Carrano teaches substantially similar silver/silver alloy composition to that of the claimed material.  Carrano further teaches the hardness is within the claimed range.  As the hardness is a result of the crystal structure of the material, and the hardness of Carrano’s material is within the claimed range, then Carrano’s material is expected to have the same structure and thus meet the claimed ratio of the peaks in the XRD analysis.  See MPEP 2112.
Carrano does not specifically disclose the jewelry must be one of an earring, a pendant, a piercing, a ring, a necklace, a brooch, a bracelet, a chain, or a charm.  However the examiner submits that the feature of forming the jewelry as a ring would have been obvious in view of Kimiaki.  Kimiaki discloses that high hardness for high purity silver jewelry is desired in order to prevent deformation [0004, Kimiaki] and further discloses the creation of rings as examples of high hardness jewelry [0006, Kimiaki].  It would have been obvious to one skilled in the art to modify the process of Carrano to make specifically a ring as it is an example of jewelry that requires high hardness to not deform as taught by Kimiaki.
Regarding claim 4, Carrano modified by Kimiaki does not expressly teach the XRD analysis and hence the half-width value of the peak as claimed.  However, the material of Carrano modified by Kimiaki is expected to meet the claimed product of the peak half-value width, W2, with the hardness for the reasons that follow.  Carrano modified by Kimiaki teaches substantially similar silver/silver alloy composition to that of the claimed material.  Carrano modified by Kimiaki further teaches the hardness is within the claimed range.  As the hardness is a result of the crystal structure of the material, and the hardness of Carrano’s material is within the claimed range, then Carrano’s material is expected to meet the claimed product of the peak half-value width, W2, with the hardness.  See MPEP 2112.
Regarding claim 5, Carrano modified by Kimiaki does not expressly teach the XRD analysis and hence the half-width value of the peak as claimed.  However, the material of Carrano modified by Kimiaki is expected to meet the claimed product of the ratio of the peaks of half-value width, W1/W2, with the hardness for the reasons that follow.  Carrano modified by Kimiaki teaches substantially similar silver/silver alloy composition to that of the claimed material.  Carrano further teaches the hardness is within the claimed range.  As the hardness is a result of the crystal structure of the material, and the hardness of Carrano’s material is within the claimed range, then Carrano’s material is expected to meet the claimed product of the ratio of the peaks of half-value width, W1/W2, with the hardness.  See MPEP 2112.
Regarding claim 6, Carrano modified by Kimiaki does not expressly teach the volume resistivity as claimed.  However, the material of Carrano modified by Kimiaki is expected to meet the ratio for the reasons that follow.  Carrano modified by Kimiaki teaches a substantially similar silver/silver alloy composition to that of the claimed material.  Carrano modified by Kimiaki further teaches the hardness is within the claimed range.  As the volume resistivity is a result of the composition of the alloy as well as the microstructure of the alloy, the volume resistivity of Carrano’s material is expected to be within the claimed range.  See MPEP 2112.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carrano et al. (US 6139652 A) herein Carrano, in view of Kimiaki et al. (JP 2016020526 A, machine translation referred to herein as English equivalent) herein Kimiaki, as applied to claim 1 above, in further view of Giurlani et al. (Electroplating for Decorative Applications: Recent Trends in Research and Development) herein Giurlani.
As discussed above claim 1 is unpatentable over Carrano in view of Kimiaki.  Regarding claim 3, Carrano modified by Kimiaki does not specifically teach plating of silver onto silver.  However the examiner submits that the feature of plating the jewelry of Carrano modified by Kimiaki with the same silver it is composed of would be obvious in view of Giurlani.  Giurlani teaches the deposition of silver on objects of the same metal that are obtained through casting, to reduce its porosity [page 12, 3.7, Giurlani].  The examiner submits that it would be obvious to one of ordinary skill in the art to modify the process of Carrano modified by Kimiaki to reduce the porosity of the materials as Carrano modified by Kimiaki produces silver jewelry through casting [Column 8 lines 38-40, Carrano].
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2 and 4-6 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of copending Application No. 17/564,234 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both applications teach silver articles with the same purities, hardnesses, resistivities, and XRD patterns, the examiner notes that claim 8 of the reference application discloses the silver article may be an accessory or decoration which the examiner submits includes jewelry articles, the examiner notes that the applications differ in that the reference application further limits the hardness measured at a cross section, however the examiner notes that the instant application does not teach against this hardness value measured at a cross section.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
The applicant’s claim amendments filed 04/05/2022 have been fully considered and the previous 102 rejections of claims 1-2 and 4-6 have been withdrawn.
Applicant's arguments filed 04/05/2022 have been fully considered but they are not persuasive.
Applicant first argues that Carrano and Kimiaki do not discloses "a content of aluminum is less than 0.05% by weight in the silver jewelry article," "the silver jewelry article is any one of an earring, a pendant, a piercing, a ring, a necklace, a brooch, a bracelet, a chain, and a charm," "the Vickers hardness of the silver jewelry article is adjusted to 80 HV or higher" and "the value of h2/h] is adjusted to 0.39 or greater."  The examiner cannot concur.  As discussed above, Carrano discloses specific examples with less than 0.05% weight by aluminum and hardness values of greater than 80 HV, the h2/h1 value would be expected to be present in the silver of Carrano because Carrano teaches a similar silver composition with similar hardness values which indicates a similar crystal structure, and Kimiaki teaches that high hardness materials are desired for producing silver rings.
Applicant then argues that Carrano anneals the alloy and then ages it, which cannot be applied to the jewelry article such as an earring since it is important in jewelry to keep the hardness after the article is shaped to avoid deformation of the article so the article of the present invention cannot be formed by the age hardening of Carrano.  The examiner cannot concur.  As discussed above, Carrano teaches “as rolled” samples which meet the claimed hardness properties and it would be obvious in view of Kimiaki to use the “as rolled” samples of Carrano to form rings because silver with high hardness values are desired for producing silver rings.
Applicant then argues that "As rolled" is the state of being pressed and spread with a roller and is apparent that the rolled and hardened alloy cannot be shaped into a jewelry article such as an earring while keeping its hardness.  The examiner cannot concur.  Firstly it is noted that arguments of the counsel cannot take the place of evidence in the record.  See MPEP 2145(I).  Although the applicant argues that the “as rolled” samples of Carrano cannot be shaped, the examiner cannot concur absent concrete evidence supporting said allegation.  Secondly it is noted that Kimiaki teaches rolling and molding of the silver alloy [0010, Kimiaki] and making rings [0011, Kimiaki] so the applicant’s argument that rolled silver cannot be shaped into a jewelry article is not persuasive.
Applicant then argues that Kimiaki teaches the addition of aluminum in the formation of metal which teaches away from the instant claims.  The examiner cannot concur.  Firstly, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  As discussed above, Kimiaki is being relied upon to show that it would be obvious to use the silver of Carrano to form a ring and the silver formation method of Kimiaki is not being relied upon or pertinent to the instant rejections.  Secondly, it is noted that Kimiaki teaches that aluminum is added to react with the trace amount of oxygen in the noble metal to form alumina which remains as a slag in the crucible instead of combining with the noble metal [0007, Kimiaki] and so is not considered to teach away from the claimed aluminum content or hardness values absent concrete evidence to the contrary.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAXWELL XAVIER DUFFY whose telephone number is (571)272-2189. The examiner can normally be reached M-F 0800-1600 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MAXWELL XAVIER DUFFY/Examiner, Art Unit 1734                                                                                                                                                                                                        
/NICHOLAS A WANG/Primary Examiner, Art Unit 1734